Citation Nr: 1328357	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  06-37 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, to include arthritis. 

2.  Entitlement to a higher initial evaluation for calluses 
of the right foot rated noncompensable prior to September 
30, 2005, and 10 percent after September 30, 2005.

3.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1970 to 
September 1972.   

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

As a preliminary matter, the Board finds that the claim for 
a higher rating for right foot calluses has been pending 
since the initial March 2005 rating decision that awarded 
service connection and assigned a noncompensable rating, 
effective September 16, 2004.  

New and material evidence received prior to the expiration 
of the appeal period will be considered as having been filed 
in connection with the claim which was pending at the 
beginning of the appeal period.  38 C.F.R. § 3.156(b).  

In this case, new and material evidence (i.e. VA treatment 
records) was received within a year of the unappealed March 
2005 rating decision.  Although the claim was readjudicated 
in an unappealed September 2005 rating decision, new and 
material evidence (i.e. a February 2006 VA examination 
report) was received within a year of the September 2005 
rating decision.  In a February 2006 rating decision, the RO 
increased the rating to 10 percent, but only from September 
30, 2005.  The Veteran appealed from this rating decision.  
Accordingly, a claim for a higher rating has been pending 
since the March 2005 rating decision.  See Bond v. Shinseki, 
659 F.3d 1362, 1367-8 (Fed. Cir. 2011); see also Buie v. 
Shinseki, 24 Vet. App. 242, 251-52 (2010); 38 C.F.R. § 
3.156(b).  Moreover, a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 

The Veteran testified before a hearing officer at his local 
RO in July 2006.  He also testified at a hearing before the 
undersigned Veterans Law Judge in August 2007.  Transcripts 
of the hearings are in the file.

The appeal was remanded for additional development in April 
2011.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a bilateral knee 
disorder.  At VA medical examination in September 2011, a VA 
examiner diagnosed osteoporosis of disuse with respect to 
both knees.  The examiner opined that this disability was 
not related to military service; however, a rationale was 
not provided.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  An addendum, containing a 
clinical rationale, is needed.

The Veteran also seeks a higher rating for his calluses of 
the right foot.  In the April 2011 Remand, the Board noted 
that the Veteran contends he is unable to ambulate due to 
his service-connected right foot calluses.  Specifically, he 
asserts that the pain from his calluses prevents him from 
wearing his leg brace, and thus precludes ambulation.  The 
Board ordered a VA examination and instructed the VA 
examiner to provide a comprehensive report discussing any 
residual functional impairment from the Veteran's right foot 
calluses.  This was not accomplished.  The May 2012 VA 
examination report, and the June 2012 VA examination 
addendum, do not discuss whether there is any functional 
impairment from the Veteran's calluses, other than to note 
that employment is not precluded.  The May 2012 examination 
report and the June 2012 addendum do not provide clinical 
findings sufficient for the Board to decide the claim.  
Therefore, a new examination and opinion are necessary.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Furthermore, the RO was instructed to consider the 
applicability of 38 C.F.R. § 38 C.F.R. § 4.118, DC 7805 and 
38 C.F.R. § 4.71a, 5284.  The July 2012 Supplemental 
Statement of the Case (SSOC) does not reflect such 
consideration was accomplished.

Finally, the Veteran seeks a higher rating for his service-
connected PTSD.  In a May 2011 rating decision, service 
connection for PTSD was granted with an initial rating of 30 
percent.  A notice of disagreement was received by VA in 
December 2011.  The RO has not issued the Veteran a 
Statement of the Case (SOC) with respect to the initial 
rating assigned for PTSD.  Under the circumstances, the 
Board has no discretion and is obliged to remand this claim 
to the RO for the issuance of an SOC.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any and 
all outstanding private treatment records 
related to his right foot calluses.  
Thereafter, request that he provide, or 
authorize VA to obtain, these records.  
Obtain copies of any pertinent VA 
treatment records, dated from July 2012 to 
the present, and associate these records 
with the claims file either physically or 
electronically.

2.  Return the claims file to the examiner 
that provided the examination of the 
Veteran's knees in September 2011, for an 
addendum.  The examiner must provide a 
rationale for the opinion that it is less 
as likely than not that any current left 
or right knee disability found on 
examination had its origin in service or 
is in any way related to the Veteran's 
active service.  

If the VA examiner concludes that an 
opinion cannot be offered without engaging 
in speculation then she/he must indicate 
this and discuss why an opinion cannot be 
rendered.

3.  Afford the Veteran a VA examination to 
determine current nature and severity of 
his right foot calluses.  The Veteran's 
file must be made available to the 
examiner for review.  All pertinent 
findings are to be included in examination 
report.  The examiner must provide an 
assessment of the current severity of the 
right foot calluses that addresses whether 
the current pathology causes any actual 
functional impairment; and specifically, 
interference with ambulation as alleged.

If the VA examiner concludes that an 
opinion cannot be offered without engaging 
in speculation then she/he must indicate 
this and discuss why an opinion cannot be 
rendered.

4.  Issue the Veteran an SOC with respect 
to his claim for initial compensable 
evaluation for the service-connected PTSD, 
to include notification of the need to 
timely file a Substantive Appeal to 
perfect his appeal on this issue.

5.  Thereafter, the issues on appeal must 
be readjudicated.  With respect to the 
Veteran's right foot disability, the RO is 
instructed to also consider the 
applicability of 38 C.F.R. § 38 C.F.R. 
§ 4.118, DC 7805 and 38 C.F.R. § 4.71a, 
5284.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with an 
SSOC and afforded an opportunity to 
respond.  If any of the benefits sought 
are denied, then furnish the Veteran and 
his representative a supplemental 
statement of the case and return the case 
to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


